AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                      Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                  v.                                                             (For Offenses Committed On or After November 1, 1987)


                        Efren De La Cruz-Ortiz                                                   Case Number: 3: l 8-mj-23383-KSC

                                                                                                Ben·amin~                    an-----
                                                                                                Defencfant 's Atta ney
                                                                                                                             F LE
REGISTRATION NO. 81993298

THE DEFENDANT:                                                                              .
                                                                                         c:..:R.~. c.'.S c 3-!{1:,r CCURT
                                                                                                                         I JAN 0 3 2019 I    -
 [:g] pleaded guilty to count(s) -:1:----of_C_om-'-p_la_in_t_ _ _ _ _ _ _ _ _ _-t;~!~::"-::"::'"=·'::D::i5::T::ll.R1'.l=c::'.r;;;;oF::c::";;;''~Fc::;R;:.N;!;;l"!;;l----
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                                Count Number(s)
8:1325(a)(2)                        ILLEGAL ENTRY (Misdemeanor)                                                                      I


 D The defendant has been found not guilty on count(s)
                                   -------------------
 0 Count(s)                            dismissed on the motion of the United States.
                    ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 lZI Assessment: $I 0 WAIVED         i:gj Fine: WAIVED
 [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, January 3, 2019
                                                                                   Date of Imposition of Sentence



                                                                                   HONORABLE
                                                                                               /b~
                                                                                                ~;:LS.  BERG
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                                        3:18-mj-23383-KSC
